Exhibit 10.44

 

PRIORITIZED LISTING SYNDICATION AGREEMENT

 

THIS PRIORITIZED LISTINGS SYNDICATION AGREEMENT (the “Agreement”), made as of
October 19, 2001 (the “Effective Date”), is made by and between LookSmart, Ltd.,
a Delaware corporation (“LookSmart”), and ELiberation, Inc., a California
corporation (“ELiberation”) (each, a “Party,” or collectively referred to as the
“Parties”).

 

WHEREAS, ELiberation is the owner and provider of the cost-per-click search
engine ePilot (the “ePilot Service”);

 

WHEREAS, LookSmart is the owner of an Internet search and directory service
which includes the ability to search the Internet for relevant content by typing
a word or set of words into a search box (the “LookSmart Service”);

 

WHEREAS, the Parties desire to offer LookSmart Service as an integrated
component of the ePilot Service;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Integration of LookSmart Service into EPilot Service.

 

1.1. Definitions.

 

“LookSmart Search Results” means a set of Prioritized Listings provided by
LookSmart from it proprietary database in response to an Internet user’s keyword
search query on the EPilot Service. The LookSmart Search Results, when
integrated into the EPilot Service, will appear on the EPilot Service search
results.

 

“ELiberation Affiliate” shall mean the web site operators who distribute the
EPilot Service or refer Internet users to the EPilot Service.

 

“ELiberation Affiliate Site” shall mean the default Internet home page or
primary search functionality of ELiberation Affiliates.

 

“ePilot Site” shall mean the default Internet home page that is accessed by
ELiberation subscribers or other Internet users and is located at
www.ePilot.com.

 

“Destination Page” means the LookSmart customer’s web page accessed by clicking
on a Prioritized Listing.

 

“Prioritized Listing” means a text-based site title, description (maximum 255
characters, including spaces) and URL hyperlink (with tracking code) which is
drawn from the LookSmart database of Prioritized Listings in response to a
keyword search query.

 

    1   CONFIDENTIAL



--------------------------------------------------------------------------------

“Referral” occurs when a bona fide Internet user (which excludes a robot,
spider, software, scraper or other mechanical, artificial or fraudulent means,
or a person who is not seeking to use the Distribution Provider Service for a
legitimate web search, e.g., has been paid or otherwise motivated to click)
clicks through on a Listings and accesses a Destination Page. The Listings
Provider will identify Referrals by means of a “come from tag” in the Redirect
URL hyperlink from Listings. For the avoidance of doubt, no Referral will occur
unless the Destination Page is fully served to the end-user’s browser.

 

2. Integration. LookSmart will provide the LookSmart Search Results in response
to a user’s keyword search query via a text-based data feed from the LookSmart
database. The web pages containing LookSmart Search Results will be served and
hosted by ELiberation, provided that Eliberation shall serve the LookSmart
Search Results in the order presented to Eliberation by LookSmart. The database
and search algorithm (and any modifications thereto during the Term) used to
generate the LookSmart Search Results are proprietary to LookSmart and shall
remain entirely within LookSmart’s control. All Prioritized Listings returned by
LookSmart in response to a search query shall in all cases be included by
Eliberation (a) in the order provided by LookSmart and (b) in order of
prominence relative to other Eliberation results based on the price that
LookSmart is paying Eliberation for such queries. If a user’s search query does
not result in any matches with search results from the LookSmart database, then
no LookSmart Search Results will be displayed on the search results page.
LookSmart retains the right to modify the appearance and content of the
LookSmart Search Results, as well as the underlying database and search
algorithm, so long as the modifications do not substantially change the location
and layout described in this paragraph. Eliberation will complete integration
and launch the Prioritized Listings no later than 14 days from the Effective
Date of this Agreement, provided that Eliberation is given all necessary
resources and assistance by LookSmart within 5 days of such date.

 

3. Fees and Payment. LookSmart shall pay to Eliberation a percentage of the
Gross Revenues generated by the Prioritized Listings Referrals from the EPilot
Service. The percentage of Gross Revenues from such ePilot Referrals shall be as
follows:

 

  • 0-100,000 Referrals/mo: 40% of Gross Revenue

 

  • 100,000 + Referrals/mo: 45% of Gross Revenue

 

LookSmart will make such payments to ELiberation within 30 days after the end of
calendar month.

 

4. Responsibility for LookSmart Search Results. LookSmart will be solely
responsible for the generation and collection of revenue from advertising or
sponsorships on the LookSmart Search Results, and shall have sole responsibility
for building the Prioritized Listings database and delivery of the LookSmart
Search Results to Eliberation. LookSmart shall retain sole discretion as to the
location, type and content of advertising served on the LookSmart Search
Results.

 

5. Reporting and User Data.

 

5.1. Monthly Traffic Reports. LookSmart shall provide to Eliberation monthly
Referral summaries within 30 days following the end of each month detailing the
number of

 

    2   CONFIDENTIAL



--------------------------------------------------------------------------------

Referrals and the revenue generated in the corresponding month (“Traffic
Reports”). LookSmart’s determination of the number of Referrals during any
period shall be dispositive, unless there is a ten (10%) or greater discrepancy
between the numbers reported by the parties, in which case the parties will
promptly meet and work together in good faith to determine the cause of the
discrepancy. Once a discrepancy is identified, the Parties will make any
necessary adjustments at the time of the next payment.

 

5.2. Books & Records; Auditing. During the Term of this Agreement and for a
period of six months thereafter, the Parties will each maintain accurate and
complete books and records, including copies of all customer and other
correspondence, relating to such Party’s performance of its obligations under
this Agreement. Each Party will have the right, no more than twice in any twelve
(12) month period during the Term, to audit the other Party’s books and records
which are relevant to the performance of its obligation under this Agreement
upon ten (10) days prior written notice. Such audits will be performed by the
auditing Party’s representatives and will be conducted during normal business
hours. Cost for such audits will be paid for by the auditing Party, unless the
results of the audit show a shortfall in any payment owed or paid to Eliberation
during the period covered by the audit exceeding ten percent (10%), in which
case the reasonable costs for the audit will be paid for by LookSmart.

 

5.3. Traffic Increases; Affiliate Distribution and Click Through Rate.
Eliberation will provide LookSmart with 30 days prior written notice (or as soon
as possible if implementation is completed in less than 30 days) before
launching the EPilot Service with new affiliates or traffic sources that will,
in Eliberation’s reasonable opinion, increase the number of monthly Referrals by
the greater of (i) 30% or more over the then-current levels or (ii) increase the
total monthly Referrals to over two million Referrals per month. Notice shall
include the proposed time frame for launching the LookSmart Search Results and
Eliberation’s reasonable estimate of the likely increase in traffic on a monthly
basis during the remainder of the Term. LookSmart will have no obligation to pay
for Referrals for which a timely notice is not provided under this section.
LookSmart reserves the right, upon written notice to Eliberation, to refuse to
allow distribution, sublicensing and syndication of the LookSmart Search Results
on the particular affiliate or traffic source, in its sole discretion. If at any
time during the term of this Agreement, the average Click Through Rate (total
Referrals to LookSmart divided by total queries) from the EPilot Service falls
below 0.5% over a 14 day period, LookSmart will have the option to stop
processing queries, and the parties will promptly meet and work together in good
faith to determine the cause of the low Click Through Rate. Upon LookSmart’s
request, Eliberation will make commercially reasonable effort to offer reporting
of affiliate traffic to allow LookSmart to determine the performance of
Prioritized Listings on the ePilot Service and ePilot Affiliate Sites.

 

6. Licenses.

 

6.1. Trademark License. During the term of this Agreement, each Party hereby
grants to the other a non-exclusive, non-sub-licensable, non-transferable,
royalty-free right and license (the “Trademark License”) to use, display and
reproduce such Party’s name, logo, trademarks and service marks (the
“Trademarks”), solely for the purpose of displaying and

 

    3   CONFIDENTIAL



--------------------------------------------------------------------------------

maintaining the LookSmart Service and EPilot Service as set forth in this
Agreement. Each party acknowledges that the other party’s Trademark is and will
remain the exclusive property of such party and all use by each party of any
Trademark will inure solely to the benefit of the owning party. Neither this
Agreement nor any rights granted hereunder will operate as a transfer of any
rights in or to any Trademark, except for the limited rights expressly granted
under this Agreement. No party will take any action that would undermine,
conflict with, or be contrary to the intellectual property rights and interest
of the other party, including, without limitation, any use of, or attempt to
register, any trademark, service mark or trade name substantially similar to any
other party’s Trademark.

 

6.2. Database License. During the Term of this Agreement and subject to the
terms hereof, LookSmart hereby grants to Eliberation a royalty free,
non-transferable, non-exclusive license, to (i) use, transmit, integrate,
display and distribute the LookSmart Search Results (the “Content”) via the
EPilot Service, to Internet end-users on the Eliberation Site, and (ii) subject
to Section 5.3 above, sublicense the Content to Eliberation Affiliate Sites,
provided that such Eliberation Affiliates shall enter into a written contract
with Eliberation by which the same license and trademark limitations and
restrictions are placed on Eliberation Affiliates as are placed hereby on
Eliberation. Eliberation shall not allow any of the Content to be used,
disclosed to or shared with any Eliberation related entities, except in
accordance with the terms hereof. The rights granted by LookSmart hereunder,
including without limitation the license regarding the Content, are limited to
the display and distribution as part of the EPilot Service directed primarily at
Internet end-users in North America. LookSmart grants no license for any such
services directed primarily at Internet end-users outside North America.

 

6.3. Content and Data Ownership. LookSmart shall retain all right, title and
interest in and to the LookSmart directory, database, algorithm and related
technology, and all traffic data collected under this Agreement. LookSmart will
retain all right, title and interest in and to the intellectual property
included in the Content (including, but not limited to, ownership of all
copyrights and other intellectual property rights therein). Other than as
expressly set forth herein, Eliberation and its agents, officers, directors,
employees, related parties, affiliates and representatives will not (i) sell,
resell, rent, license, sublicense, transfer, assign or redistribute in any way
the Content except as may be expressly permitted herein; or (ii) attempt to
reverse engineer, decompile, disassemble or otherwise attempt to derive any of
LookSmart’s Content, algorithms, databases, computer programs, ontology,
directory structure, patent, copyrights, or other proprietary rights or
LookSmart’s methodology related to the creation and compilation of LookSmart’s
URLs from the Content or any other information furnished to Eliberation by
LookSmart, or permit any third party to attempt any of the foregoing.

 

7. Publicity. LookSmart and Eliberation shall consult and confer with each other
prior to making any public announcements concerning any of the transactions
contemplated in this Agreement, and shall cooperate with each other to issue
appropriate joint press releases in connection with the execution of this
Agreement. Neither LookSmart nor Eliberation shall issue a press release or make
any other public statement concerning the existence or terms of this Agreement
or any of the transactions contemplated in this Agreement without the prior
written approval of the other Party; provided that nothing in this Section shall
prevent a Party from making a public disclosure which is, in the opinion of such
Party’s counsel, required by

 

    4   CONFIDENTIAL



--------------------------------------------------------------------------------

applicable law or the rules and regulations of the securities exchange on which
such Party is listed; provided further that in such event, the disclosing party
provides the other party with written notice of the intended disclosure and uses
reasonable efforts to obtain confidential treatment of the relevant portions of
the Agreement.

 

8. Term. The term of this Agreement will commence on the Effective Date and,
unless earlier terminated, will continue for twelve (12) months from the
Effective Date (the “Initial Term”). This Agreement will automatically be
renewed for successive twelve-month periods (each, a “Renewal Term”) on the same
terms and conditions at the end of the Initial Term and at the end of each
Renewal Term, unless either party provides at least 60 days prior notice of
non-renewal of the then-current Term. The Initial Term and any Renewal Terms
shall be known collectively as the “Term”. During the Term, either Party may
terminate the Agreement if (i) the other Party materially breaches the Agreement
and the breach remains uncured for 30 days after receipt of written notice of
the breach, or (ii) the other Party becomes the subject of a voluntary petition
in bankruptcy or any voluntary proceeding relating to insolvency, receivership,
liquidation or composition for the benefit of creditors; (iii) the other party
becomes the subject of an involuntary petition in bankruptcy or any involuntary
proceedings relating to insolvency, receivership, liquidation or composition for
the benefit of creditors, if such petition or proceeding is not dismissed within
60 days of filing. After the Initial Term, either party may terminate the
Agreement on 60 days prior written notice at any time for any reason.

 

8.1. Events upon Termination. Upon termination of this Agreement, each Party
shall cease to use the Content, intellectual property, trademarks, services
marks and/or trade names of the other Party, except as the Parties may agree in
writing.

 

8.2. Survivability. Sections 7 through 12 hereof shall survive and continue
beyond the term and termination of this Agreement for a period of one year.

 

9. Confidentiality.

 

9.1. The Parties agree and shall cause their directly or indirectly related
parties, parent, sister or brother companies, affiliates, employees,
contractors, agents and representatives, if any, to agree to hold all
Confidential Information, as defined herein, in trust and confidence for a
period of five (5) years after the expiration of the Term. Except as may be
authorized by the Party disclosing Confidential Information (the “Disclosing
Party”) in writing, the Party receiving any Confidential Information (the
“Receiving Party”) shall not use such information for any purpose or disclose it
to any person or entity, other than in the performance of the Receiving Party’s
obligations and duties under this Agreement.

 

9.2. “Confidential Information” Shall mean any information relating to or
disclosed by either party in the course of the performance of this Agreement,
which is or should be reasonably understood to be confidential or proprietary,
including but not limited to, the LookSmart database, search technology,
algorithms, directory organization and structure, technology, material terms of
the Agreement, technical processes, source code, product designs, sales, cost
and other unpublished financial information, product and business plans,
projections, and marketing data. Confidential Information shall not include, and
the Receiving Party will not be

 

    5   CONFIDENTIAL



--------------------------------------------------------------------------------

liable for disclosure of, any information received by the Receiving Party under
this Agreement if the information: (a) is generally available to or known to the
public through no wrongful act of the Receiving Party; (b) was previously known
by the Receiving Party through no wrongful act of the Receiving Party; (c) was
disclosed to the Receiving Party by a third party under no obligation of
confidentiality to the Disclosing Party; or (d) is lawfully required to be
disclosed to any governmental agency or is otherwise required to be disclosed by
law, provided that the Receiving Party will first have provided the Disclosing
Party with prompt written notice of such required disclosure and will take
reasonable steps to allow the Disclosing Party to seek a protective order with
respect to the confidentiality of the information required to be disclosed.

 

10. Representations and Warranties.

 

10.1. By LookSmart. LookSmart hereby represents and warrants as follows:

 

(a) The content of the LookSmart Search Results served by LookSmart, which
includes all text, graphics, logos, trademarks, content or copyrighted material
of LookSmart or any third party, but does not include any content, copyrighted
material, photos, graphics, text or other information accessed by clicking
through the LookSmart Service onto a third party’s website (the “Service
Content”), and the LookSmart Trademarks licensed to ELiberation for use
hereunder, are owned or licensed by LookSmart.

 

(b) LookSmart has the authority and full corporate power to enter into this
Agreement, and the execution, delivery and performance of this Agreement by
LookSmart does not constitute or cause a breach of its charter, by-laws, any
license or permit, or any other agreement to which LookSmart is a party,

 

10.2. By ELiberation. ELiberation hereby represents and warrants as follows:

 

(a) The content on the EPilot Service and the advertising and promotional
material served by ELiberation on the EPilot Service, which includes all text,
graphics, logos, trademarks, content or copyrighted material of ELiberation or
any third party displayed the EPilot Service, but does not include any content,
copyrighted material, photos, graphics, text or other information accessed by
clicking through the EPilot Service onto a third party’s website (the “EPilot
Service Content”), and the ELiberation Trademarks licensed to LookSmart for use
hereunder, are owned by ELiberation or licensed to ELiberation.

 

(b) ELiberation has the authority and full corporate power to enter into this
Agreement, and the execution, delivery and performance of this Agreement by
ELiberation does not constitute or cause a breach of its charter, by-laws, any
license or permit, or any other agreement to which ELiberation is a party.

 

11. Indemnification.

 

11.1. Except as otherwise provided in this Agreement, subject to the conditions
and limitations set forth below in this Section 11, each Party to this Agreement
(an “Indemnifying Party”) will defend, indemnify and hold the other Party, its
parent, subsidiaries and affiliates, and

 

    6   CONFIDENTIAL



--------------------------------------------------------------------------------

its current and former officers, directors, employees, contractors, agents and
representatives (collectively, the “Indemnified Party”) harmless from and
against any and all liabilities, losses, damages and costs, including reasonable
attorneys’ fees (collectively, “Losses”), resulting from a third party claim
connected with (a) any breach by an Indemnifying Party of any covenant,
representation or warranty contained herein, (b) the failure by an Indemnifying
Party or any of its dealers, agents, employees or subcontractors to perform its
duties or obligations hereunder, (c) the negligent, intentionally wrongful or
illegal acts or omissions of an Indemnifying Party or any of its dealers,
agents, employees or subcontractors, or (d) any statement by an Indemnifying
Party containing misleading or inaccurate references to the other Party,
including the other Party’s products or services, in any press release or other
public statement for which prior written approval was not obtained.

 

11.2. Notice; Procedure. It will be an ongoing condition of the foregoing
indemnity that the Indemnified Party give the Indemnifying Party prompt written
notice of any actual or threatened claim, and provide the Indemnifying Party
with all reasonably accessible information regarding such claims in the
Indemnified Party’s possession. The Indemnified Party will promptly notify the
Indemnifying Party of any claim, demand, suit or proceeding for which the
Indemnifying Party has agreed to indemnify and hold the Indemnified Party
harmless, and the Indemnifying Party, upon written request by the Indemnified
Party, will promptly defend and continue the defense of such claim, demand, suit
or proceeding at the Indemnifying Party’s expense. If the Indemnifying Party
fails to undertake and continue such defense, the Indemnified Party will have
the right (but not the obligation) to make and continue such defense as it
considers appropriate, and the expenses and costs thereof, including but not
limited to attorneys’ fees, out-of-pocket expenses and the costs of an appeal
and bond thereof, together with the amounts of any judgment rendered against the
Indemnified Party, will be paid by the Indemnifying Party. The Indemnifying
Party shall not enter into any settlement of an indemnified claim for which the
Indemnified Party does not receive a general release without the prior written
approval of the Indemnified Party. Nothing herein will prevent the Indemnified
Party from defending, if it so desires in its own discretion, any such claim,
demand, suit or proceeding at its own expense through its own counsel,
notwithstanding that the defense thereof may have been undertaken by the
Indemnifying Party.

 

11.3. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, EACH PARTY
SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OR ANY IMPLIED WARRANTY ARISING OUT
OF COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.

 

11.4. THE INDEMNIFICATION OBLIGATIONS SET FORTH HEREIN SHALL BE THE SOLE AND
EXCLUSIVE MEANS OF OBTAINING A REMEDY FROM A PARTY HERETO IN CONNECTION WITH
THIS AGREEMENT, EXCEPT IN THE EVENT OF FRAUD, GROSS NEGLIGENCE OR CRIMINAL
CONDUCT. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY TO THIS AGREEMENT BE LIABLE
TO THE OTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, INCLUDING LOSS OF PROFITS, REVENUE, DATA, OR

 

    7   CONFIDENTIAL



--------------------------------------------------------------------------------

USE, INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN
CONTRACT OR TORT OR BASED ON A WARRANTY, EVEN IF THE OTHER PARTY OR ANY OTHER
PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE AMOUNT OF EITHER
PARTY’S LIABILITY TO THE OTHER PARTY UNDER THIS AGREEMENT SHALL BE LIMITED TO
THE AMOUNTS PAID UNDER THIS AGREEMENT BY LOOKSMART DURING THE 12 MONTHS
PRECEDING THE DATE OF THE INDEMNIFYING PARTY’S RECEIPT OF NOTICE OF CLAIM FOR
LOSSES.

 

12. General Provisions.

 

12.1. Entire Agreement. This Agreement sets forth the entire agreement between
the parties and supersedes any and all prior written or oral proposals,
agreements, and representations between them. This Agreement may be changed only
by mutual agreement of the parties in writing. No waiver by either Party of any
breach of any term or condition of this Agreement will constitute a waiver of,
or consent to, any subsequent breach of the same or any other term or condition
of this Agreement.

 

12.2. Assignment. This Agreement will be binding on and will inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party without the express prior written consent of the other
Party or its successors, which consent shall not be unreasonably withheld, and
any purported assignment in derogation of the foregoing shall be without any
effect; provided that either party may freely assign this Agreement, with notice
to the other party, to a successor in interest or other entity acquiring said
party through the sale of all or substantially all of said party’s assets,
acquisition, merger or similar transaction, provided that the successor entity
has agreed in writing to assume all rights and obligations of said party
hereunder.

 

12.3. Severability. Any term or provision of this Agreement held to be illegal
or unenforceable shall, if possible, be interpreted so as to be construed as
valid, but in any event the validity or enforceability of the remainder hereof
shall not be affected.

 

12.4. Notices. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and may be personally served,
sent by a recognized overnight courier or by registered or certified United
States, or Canadian mail, return receipt requested, and shall be deemed to have
been received when; (a) delivered in person; (b) one (1) business day after
delivery to the office of such overnight courier service; or (c) three (3)
business days after depositing the notice in the United States or Canadian mail
with postage prepaid and properly addressed to the other Party via certified or
registered mail. Any such notices will be addressed as follows, or to such other
address as may be specified hereafter in writing in accordance with this
sentence:

 

For LookSmart:

 

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107

Attn: Business Development

 

    8   CONFIDENTIAL



--------------------------------------------------------------------------------

For ELiberation:

 

ELIBERATION.com Inc.

 

eLiberation Corporation

24422 Avenida de la Carlota Suite 120

Laguna Hills, CA 92653

 

12.5. Choice of Law. This Agreement will be governed by and construed in
accordance with the substantive laws of the State of California, without regard
to or application of choice-of-laws provisions, and the Parties agree to submit
to the exclusive jurisdiction of and bring any actions in the state or federal
courts located in the State of California, San Francisco County.

 

12.6. Independent Contractors. The parties agree that their relationship is that
of independent contractors acting for their own account. Neither Party is
authorized to make any commitment or representation, express or implied, on the
other’s behalf unless authorized in writing. This Agreement will not be
interpreted or construed to create an association, joint venture or partnership
or to impose any partnership obligation or liability upon either Party.

 

12.7. Headings. The section headings herein are provided for convenience only
and have no substantive effect on the construction of this Agreement,

 

12.8. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument. A facsimile of a signed
copy of this Agreement received from either Party may be relied upon as an
original.

 

*    *    *

 

    9   CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Agreement as of the date set forth on the first page hereof.

 

LOOKSMART, LTD.       ELIBERATION INC. By:   /s/    JAMES H KAUFMAN            
  By:   /s/    DAVID LOWE        

Name:

  James H Kaufman      

Name:

  DAVID LOWE

Title:

  SVP Business Development      

Title:

  BUSINESS DEVELOPMENT MANAGER

 

    10   CONFIDENTIAL